Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10-17, 20-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over UYEKI (US 2012/0123670 A1, hereinafter UYEKI) in view of HERSHKOVITZ et al. (US 2010/0094496 A1, hereinafter HERSHKOVITZ).

a memory (See Fig.1, Item#112, discloses a charge station database);
a communication interface configured to communicate with a plurality of electric vehicle devices (See Fig.1, discloses the service provider servers 110A and 110B are in wireless communication with telematics navigation devices 104 of electric vehicles, also see Par.40, discloses that vehicles are probes for identifying and verifying chare station locations and characteristics); and
a controller (the server is a mainframe or a computer which inherently includes a microprocessor working as a controller) configured to:
receive, from an electric vehicle device via the communication interface, an electric vehicle charging compatibility notification (See Par.47-49, discloses that when the vehicle reaches the charging station, and it is determined not to be the user’s home, the vehicle determines the charging station characteristics, also see Par.40,discloses that such information is transmitted to the server for storage), the electric vehicle charging compatibility notification including at least one of a voltage amount detected by the electric vehicle device or a voltage type detected by the electric vehicle device, and a location corresponding to the at least one of the detected voltage amount or the detected voltage type (See Par.40, discloses “the vehicle determines 510 charging station characteristics such as the connector type, charge voltage (standard/fast/other), location, and/or availability.”);

control the communication interface to transmit information (See Fig.1, discloses the flow information between the server and the vehicle is bidirectional, the vehicle telematics system 104, comprising a transceiver device 208, also see Par.6, discloses “the service provider servers 110 provide information to electric vehicle 102”)  that causes a display of a user terminal to display (See Fig.2, Item#104 and 206 and Par.21, disclose the vehicle telematics navigation device comprising an output device comprising an LCD with a touch screen), on a map (See Figs.4a-4c, disclose the location of the charging station placed as mark on a map), an electric vehicle charging station mark (See Par.16, discloses the server provides charging station information to the vehicle), wherein the electric vehicle charging station mark is displayed on a position on the map indicating a representative position of a facility provided with the electric vehicle charging station when the location information is based on published information (See Fig.4B, Item#404, discloses a charging station displayed on the map screen, also see Par.39, discloses the charging station is displayed based on the address of the POI) the when the location information is based on published information (See UYEKI, Par.27, discloses the “The map database 220 includes multiple vector maps. In one embodiment, the vector maps identify the locations of charging stations and other establishments/points of interest (POI), e.g., restaurants, stores, schools, hospitals, and banks, this information including the address of establishments and location information indicating a location of an electric vehicle charging station, in such a manner that (i) the electric vehicle charging station mark is displayed on a position on the map indicating the location corresponding to the vehicle detected voltage amount or the vehicle detected voltage type when the location information indicates the location corresponding to the vehicle detected voltage amount or the vehicle detected voltage type. 
HERSHKOVITZ discloses a system and method for operating an electric vehicle comprising providing recommendation for a vehicle charging station (See Fig.7B, Item#712, discloses a battery station), wherein the electric vehicle charging station mark  is displayed based on location information indicating a location of an electric vehicle charging station (See Fig.7B, Item#102, discloses a mark representing a vehicle location, also see Pars.31-32, disclose the service request is sent from the vehicle to the server and the server responds with a service plan including the location of battery stations, Par.108, discloses periodically providing the vehicle with compatible stations within the vehicle’s maximum range which is based on the vehicle’s state of charge), in such a manner that (i) the electric vehicle charging station mark is displayed on a position on the map indicating the location corresponding to the vehicle detected voltage 
UYEKI and HERSHKOVITZ are analogous art since they both deal with vehicle charging and guidance to stations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by UYEKI with that of HERSHKOVITZ by such that the electric vehicle charging station mark is displayed based on location information indicating a location of an electric vehicle charging station, in such a manner that the electric vehicle charging station mark is displayed on a position on the map indicating the location corresponding to the vehicle detected voltage amount or the vehicle detected voltage type when the location information indicates the location corresponding to the vehicle detected voltage amount or the vehicle detected voltage type for the benefit of only displaying those charging stations which the vehicle can reach and are compatible it.

As per claims 2 and 17, UYEKI and HERSHKOVITZ disclose the center server according to claims 1 and 16 as discussed above, wherein the electric vehicle charging 

As per claim 3, UYEKI and HERSHKOVITZ disclose the center server according to claim 1 as discussed above, wherein the center server is further configured to receive a charging incompatibility notification from the electric vehicle device based on the electric vehicle not being able to be charged at the electric vehicle charging station (See UYEKI, Fig.5 and Par.40, disclose updating the remote server database with new station information or the characteristics of existing charging stations stored in the charging station database, this means that when a 
As per claim 4, UYEKI and HERSHKOVITZ disclose the center server according to claim 3 as discussed above, wherein the charging incompatibility notification includes location information (See UYEKI, Par.40, discloses updating the server database by sending the charging station information to the server, that information includes the charging station location).

As per claim 5, UYEKI and HERSHKOVITZ disclose the center server to claim 1 as discussed above, wherein the center server is located remotely from the electric vehicle charging station. (See UYEKI, Fig.1, Item#110A and 110B and Par.37, disclose the server is a remote server).
 
As per claims 7 and 20, UYEKI and HERSHKOV disclose the center server according to claim 1 and 16 as discussed above, wherein the detected voltage type includes information relation to at least one of: whether a power source type of the electric vehicle charging station is alternate current or direct current, and the detected voltage amount corresponds to a magnitude of a power source voltage of the electric vehicle charging station and the controller is further configured to: determine the at least one of the detected voltage amount or the detected voltage type based on the information relating to the at least one of: whether the power source type of the electric vehicle charging station is the alternate current or the direct current, or the information relating to the magnitude of the power source voltage (See UYEKI, Par.40, discloses “If 506 the geographic coordinates were known, then the vehicle determines 510 charging station characteristics such as the connector type, charge voltage (standard/fast/other), location, and/or 

As per claim 10, UYEKI and HERSHKOV disclose the center server according to claim 1 as discussed above, wherein the controller is further configured to:
receive the electric vehicle 
a vehicle identification number (VIN), or identification information identifying the electric vehicle device that detected the voltage amount or the voltage type transmitted from the electric vehicle device when the electric vehicle is able to be charged externally at the electric vehicle charging station (See UYEKI, Fig.5 and Par.40, disclose updating the remote server database with new station information or the characteristics of existing charging stations stored in the charging station database, this means that when a vehicle tries to receive charging at the station and charging fails due to incompatibility, a report is sent to the remote server to update the database or if the vehicle is determined to be compatible then that charging standard is sent to the server to update the charging station characteristics in the database), 
determine at least one of a standard or a the specification of the electric vehicle charging station based on the electric vehicle charging compatibility notification (See UYEKI, Par.40, discloses “the vehicle determines 510 charging station characteristics such as the connector type, charge voltage (standard/fast/other), location, and/or availability. The charging station information, including the location can be sent 526…transmitted 526 to a central server 110 that includes a charge station database 112), and


As per claim 11, UYEKI and HERSHKOV disclose the center server according to claim 1, wherein the controller is further configured to:
receive identification information including at least one of: a vehicle identification number (VIN), or identification information identifying the electric vehicle device that detected the voltage amount or the voltage type of the electric vehicle that transmits the electric vehicle charging compatibility notification; determine, based on the VIN or the identification information of the electric vehicle device, whether the location relating to the same electric charging station is received from a predefined number or more of different electric vehicles; and when a location relating to the same electric charging station is received from the predefined number or more of electric vehicles, determine that the electric vehicle charging station is able to be used by the public (See UYEKI, Par.46, discloses a verification process wherein “the first time new information is received, before updating 606 charge station information or creating 614 
As per claims 12-13, UYEKI and HERSHKOV disclose the center server according to claim 1, wherein the controller is further configured to determine an accuracy of registered information pertaining to each of a plurality of electric charging stations. (See UYEKI, Par.46, discloses a verification process wherein “the first time new information is received, before updating 606 charge station information or creating 614 a new charge station record, the information can be stored in a related database, or a related record of the charge station database 114 along with a counter indicating the number of times similar information has been received. Once the counter reaches the threshold in the verification protocol the charge station information can be updated 606 or a new charge station record can be created 614.” the number of times the information received about a new stations is counted and accuracy is confirmed once the count reaches a certain number).

As per claim 14, UYEKI and HERSHKOV disclose an electric charging station registration system comprising:
the center server according to claim 1 as discussed above; and
the electric vehicle device, which is an on-board device that is installed in the electric vehicle that is able to be charged externally at the electric vehicle charging station, and that 

As per claim 15, UYEKI and HERSHKOV disclose the center server according to claim 2 as discussed above, wherein the identification information includes vehicle model information of the electric vehicle (See UYEKI, Par.39, discloses “In addition, charging stations are only compatible with certain vehicles, due to, for example, outlet connection types, a benefit of the embodiments is that this information is identified either directly via the "characteristics" of the charging station or indirectly, since the type of connection in the vehicle is known the charge station database will include the type of connections and/or compatibility with vehicles and the embodiments can have the option of only displaying charge stations that are compatible to the vehicle.”, this means that the server receives vehicle identifying information and based on the vehicle identity the type of connection is determined and stored in the charging station database).

As per claims 20-21, UYEKI and HERSHKOV disclose the new computer –implemented according to claim 16 as discussed above comprising:


As per claim 23, UYEKI and HERSHKOV disclose the center server according to claim 1, wherein the controller is further configured to: determine whether the location information corresponding to the vehicle  detected voltage amount or the vehicle detected voltage type corresponds to the published information, and when the location information corresponds to the published information, indicate a higher accuracy for the representative location compared with when the location information does not correspond to the published information (See UYEKI, Fig.5 and Par.40, disclose updating the remote server database with new station information or the characteristics of existing charging stations stored in the charging station database, this means that when a vehicle tries to receive charging at the station and charging fails due to incompatibility, a report is sent to the remote server to update the database, also Par.40, discloses updating the server database by sending the charging station information to the server, that .

Claims 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over UYEKI in view HERSHKOV  and in further view of TATE JR (US 2012/0233077 A1, hereinafter TATE).
As per claims 18-19, UYEKI and HERSHKOV disclose the center server according to claims 1 and 16 as discussed above, wherein the controller is further configured to control the communication interface to transmit information that causes the display of the user terminal to display (See UYEKI, Fig.1, discloses the flow information between the server and the vehicle is bidirectional, the vehicle telematics system 104, comprising a transceiver device 208, also see Par.6, discloses “the service provider servers 110 provide information to electric vehicle 102” and Figs.4b-4c, disclose displaying a map with the charging location mark, UYEKI further discloses that information like charging voltage type are communicated to the vehicle see 
TATE discloses a center server wherein the controller is further configured to control the communication interface to transmit information that causes the display of the user terminal to display the at least one of the vehicle detected voltage amount or the vehicle detected voltage type according to a selection or a touch of the electric vehicle charging station mark by a user. (See Pars. 10-12, disclose the client device is in communication with a server and the charging station are displayed on the screen of the navigation device, the user then selects the desired charging station using touch screen).
UYEKI, HERSHKOV and TATE are analogous art since they all deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed UYEKI and HERSHKOV with that of TATE by displaying the vehicle detected voltage type (fast or standard as disclosed by UYEKI) for the benefit of allowing the user to select a charging station which allows fast charging if required.
Conclusion
Response to Amendment
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because in view of the new grounds of rejection. Applicant amended the claims to include the limitations “the electric vehicle charging station mark is displayed based on location 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHMED H OMAR/Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859